Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 30, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161492(10)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re CERTIFIED QUESTIONS FROM THE                                                                   Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  UNITED STATES DISTRICT COURT,                                                                        Megan K. Cavanagh,
  WESTERN DISTRICT OF MICHIGAN,                                                                                         Justices
  SOUTHERN DIVISION
  _________________________________________

  MIDWEST INSTITUTE OF HEALTH, PLLC,
  doing business as GRAND HEALTH PARTNERS,
  WELLSTON MEDICAL CENTER, PLLC,
  PRIMARY HEALTH SERVICES, PC, and
  JEFFERY GULICK,
               Plaintiffs,
                                                                    SC: 161492
  v                                                                 USDC-WD: 1:20-cv-414

  GOVERNOR OF MICHIGAN, MICHIGAN
  ATTORNEY GENERAL, and MICHIGAN
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES DIRECTOR,
             Defendants.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants for a two-day extension to
  file their brief is GRANTED. The brief will be accepted as timely filed if submitted on or
  before August 6, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 30, 2020

                                                                               Clerk